Judgment foreclosing mortgage and refusing cancellation thereof reversed upon the law and the facts, without costs, and judgment directed for appellant, canceling the mortgage and dismissing the action to foreclose the same, without costs. The record herein establishes beyond question that the mortgage involved is usurious. Findings of fact and conclusions of law inconsistent with this decision are reversed, and new findings should be made in accordance herewith. Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur. Settle order on notice.